fr        (4 V IV, ;71, 1
              ;
                                                                                           05/27/2020



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0102


                                           DA 20-0102
                                                                             FILED
BRIAN D. SMITH,                                                              MAY 2 6 2020
                                                                          Bowen Greenwood
               Petitioner and Appellant,                                Clerk of Suprerne Court
                                                                           State of Montana


       v.                                                             ORDER

STATE OF MONTANA,

               Respondent and Appellee.


         This Court reviews briefs to ensure compliance with Rules 10, 11, and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on May 26, 2020, this Court has determined that the brief does not comply with the
Rules.
         M. R. App. P. 10(2) requires that all briefs in criminal cases appealed by the
defendant shall be served on both the County Attorney and the Attorney General. The
certificate of service on the Appellant's Opening Brief indicates that it was served only
on the Attorney General, not on the Missoula County Attorney. The Court will accept
Appellant's brief for filing after it has been served on the County Attorney. Therefore,
         IT IS ORDERED that Appellant shall, within twenty days, serve a copy of
Appellant's brief on the Missoula County Attorney and shall file with the Clerk of this
Court an amended Certificate of Service indicating such service;
         IT IS FURTHER ORDERED that the Clerk of this Court shall lodge Appellant's
opening brief until it receives the amended Certificate of Service;
         IT IS FURTHER ORDERED that if the Clerk of this Court does not receive an
amended Certificate of Service within twenty days of the date of this Order, Appellant's
opening brief shall be rejected.
         The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy ofthis Order to all counsel upon whom the brief was served.
      DATED this 215 day of May,2020.
                                                      For the Court,




                                                      By
                                                                    Justieq